Citation Nr: 0328825	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran, who had active service from May 1967 to May 
1969, has been rated as incompetent by the Department of 
Veterans Affairs (VA) since April 1974.  The appellant is the 
veteran's custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the VA 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The veteran testified alone and then with his brother at RO 
hearings held in March and July 2000, respectively.  Copies 
of the hearing transcripts are associated with the record.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)) became law.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, the VCAA also 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise the claimant of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on the 
claim.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate a claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

In the present case, the Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

VA has provided the appellant with the regulations 
implementing the VCAA and, in a March 2002 letter, provided 
the appellant with specific information concerning what 
additional information needed to be submitted to establish 
entitlement to service connection for PTSD and what 
information VA will attempt to obtain as required by the 
VCAA, but only provided a 60-day response period.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010, 2033 U.S. App. LEXIS 19540 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Sec'y of Veterans Affairs 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided in the March 2002 letter, a full year is allowed to 
respond to a VCAA notice.  

The Board notes that the duty to assist includes obtaining 
Social Security Administration (SSA) records and treatment 
records, attempting to verify in-service stressor(s) and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  An April 1999 VA 
treatment record indicates that the veteran is receiving 
disability benefits from the SSA.  The Board notes that 
neither the SSA decision nor medical records upon which that 
decision was made are associated with the claims file.  On 
remand, the RO should attempt to obtain the SSA decision and 
accompanying medical evidence.  The duty to assist includes 
obtaining pertinent non-VA and VA treatment records.  In a 
March 2002 letter, the RO asked the veteran to identify his 
health care providers and to furnish authorizations for 
release of records.  The veteran testified that he was 
receiving treatment at the VA Hospital.  At various times, 
the veteran has indicated that he has received treatment from 
Drs. A. M. Portalatin, Gerardo Sanz Ortega and Edwin P. 
Burgos, in addition to receiving VA treatment.  The claims 
file contains some records from two of these doctors.  The 
Board feels that another attempt should be made by the RO to 
ask the appellant to identify and sign releases for health 
care providers that have treated the veteran for psychiatric 
disorders since May 1989 and should obtain missing non-VA and 
VA treatment records.  

The Board observes that the veteran served in Vietnam between 
November 1967 and November 1968 with Company A Signal 
Battalion 9th Infantry.  In his testimony, the veteran 
reported several stressor incidents, which might be capable 
of verification.  He indicated that is saw a soldier named 
Jackson killed next to him in the bunker, that he 
participated in the TET Offensive and that his unit was under 
mortar attacks in March and April 1968.   Service personnel 
records show that the veteran was in the TET Offensive, the 
TET Counteroffensive and the 7th Campaign but reflect no 
combat medals.

Because the veteran did not engage in combat with the enemy, 
his lay statement alone is not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2003); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau, 9 Vet. App. at 396.  The Board feels that another 
attempt should be made by the RO to ask the veteran to 
provide a comprehensive statement regarding his alleged 
stressor incidents.  The Board reminds the veteran that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

In addition, the RO should prepare a letter asking the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to provide any available information, which might corroborate 
the veteran's alleged in-service stressor(s), in particular, 
verifying whether a soldier named Jackson from his unit is 
listed as a casualty and whether the veteran participated in 
the TET Offensive, the TET Counteroffensive and the 7th 
Campaign and whether his unit, Company A Signal Battalion 9th 
Infantry, was under mortar attacks in March and April 1968.

Finally, since the record shows multiple psychiatric 
diagnoses, including PTSD, depression, schizophrenia, and 
schizoaffective disorder, the veteran will be afforded a VA 
psychiatric examination to provide an opinion as to whether 
any psychiatric disorder found on examination may be related 
to service, to include PTSD due to in-service stressors.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the duty to assist provisions of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for these reasons, a remand is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should request any decisions 
and accompanying medical records 
submitted in support of any claim(s) by 
the veteran for disability benefits from 
the Social Security Administration (SSA), 
in particular, those related to the grant 
of such benefits.  If the veteran is not 
receiving SSA benefits now, SSA needs to 
furnish a statement to that effect.  If 
he is continuing to receive SSA benefits, 
then the supporting medical evidence for 
such claim(s) and any renewal of benefits 
should be obtained.  Otherwise, SSA 
should furnish a statement indicating 
that such records have been destroyed 
and/or no longer exist.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder(s) since May 1969 to 
the present.  The RO should attempt to 
obtain records from each health care 
provider he identifies and indicates may 
still have records available, if not 
already in the claims file.  If records 
are unavailable, please have the provider 
so indicate.

3.  The RO should ask the veteran to give 
a comprehensive statement regarding his 
alleged combat stressor incident(s) with 
dates of incidents and places of 
incidents while serving in Vietnam 
(November 1967-November 1968).

4.  The RO should prepare a letter asking 
the U.S. USASCRUR to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressors.  The veteran served on 
active duty from May 1967 to May 1969, 
and was in Vietnam from November 1967 to 
November 1968 with Company A Signal 
Battalion 9th Infantry and participated 
in the TET Counteroffensive and the 7th 
Campaign.  The veteran claims that he saw 
a soldier named Jackson die and that his 
unit was under mortar attacks in March 
and April 1968.  The RO must provide the 
USASCRUR with copies of any personnel 
records obtained, showing service dates, 
duties, and units of assignment, and the 
veteran's stressor statements.

5.  After items 1 through 4 are 
completed, the RO should prepare a report 
detailing the nature of any in-service 
stressor that was established by the 
record.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file. 

6.  After items 1 through 5 are 
completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a 
psychiatrist, who has not already 
examined him, to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  The claims file and 
copies of 38 C.F.R. § 4.125(a) and this 
REMAND must be reviewed by the examiner 
in conjunction with the examination.  All 
special studies or tests including 
psychological testing and evaluations, 
such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary 
by the examiner are to be accomplished.  
The examination report should include a 
detailed account of all pathology found 
to be present and a Global Assessment of 
Functioning score attributable to any 
psychiatric disorder found.  The examiner 
should provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of participation in the TET 
Offensive or other campaigns, enemy 
mortar attacks in March and April 1968 or 
witnessing the death of a soldier named 
Jackson.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor(s) 
was as a result of incidents in Vietnam 
during 1967 and/or 1968 (see (b) above).  
If so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor and the current 
symptoms, if any.  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

7.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
obligations in accordance with the recent 
decision in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, as well as 
necessary to comply with 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)), and any 
other legal precedent are fully complied 
with and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

8.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to further develop the appellant's claim and 
to ensure due process.  No action by the appellant is 
required until further notice is received; however, the 
appellant is advised that failure of the veteran to report 
for an examination may result in the denial of the claim.  
38 C.F.R. § 3.655 (2003).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant and the accredited representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



